People v Harris (2018 NY Slip Op 05058)





People v Harris


2018 NY Slip Op 05058


Decided on July 5, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2017-01408
 (Ind. No. 4462/16)

[*1]The People of the State of New York, respondent,
vRobert Harris, appellant.


Mark Diamond, New York, NY, for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Jill Oziemblewski of counsel; Masha Simonova on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Elizabeth A. Foley, J.), rendered January 5, 2017, convicting him of assault in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea was not knowing, voluntary, and intelligent due to the Supreme Court's failure to advise him, at the time of his plea, that an order of protection would be imposed upon him at sentencing is unpreserved for appellate review (see People v White, 144 AD3d 1057; People v Deal, 115 AD3d 975, 976), as is his challenge to the issuance of the order of protection at the time of sentencing (see People v Powell, 158 AD3d 824; People v Chambers, 158 AD3d 774; People v Maher, 157 AD3d 967). We decline to review these contentions in the exercise of our interest of justice jurisdiction.
LEVENTHAL, J.P., SGROI, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court